                                                               Case 4:17-cr-01904-CKJ-LCK Document 285 Filed 03/12/20 Page 1 of 3




                                                           1 Law Office of
                                                               SHERICK & BLEIER, PLLC.
                                                           2 Steven P. Sherick
                                                               2 E. Congress Street, Suite 1000
                                                           3 Tucson, Arizona 85701
                                                             Phone No. (520) 318-3939
                                                           4
                                                             Fax No. (520) 318-0201
                                                           5 Email: steve@sherickbleier.com
                                                             Attorney No. 006031/52484
                                                           6 Attorney for Defendant

                                                           7                      IN THE UNITED STATES DISTRICT COURT

                                                           8                            FOR THE DISTRICT OF ARIZONA

                                                           9 United States,                          )     Case No. CR17-01904-001-TUC-RM (LCK)
                                                                                                     )
                                                          10               Plaintiff,                )
SHERICK & BLEIER, PLLC.

                    (520) 318-3939 • FAX (520) 318-0201




                                                                                                     )
                      2 E. Congress Street, Suite 1000




                                                          11
                                                               vs.                                   )     MOTION TO CONTINUE
                           Tucson, Arizona 85701




                                                          12                                         )     TRIAL AND PLEA DEADLINE
                                                               Edgar Antonio Casahonda,              )
                                                          13                                         )     (12th Overall Request-5th Request by
                                                                                                     )     Defendant)
                                                          14               Defendant.                )
                                                                                                     )
                                                          15
                                                                      It is expected that excludable delay under 18 U.S.C. §3161(h)(1)(F) will occur as a
                                                          16
                                                               result of this Motion or an order based thereon.
                                                          17

                                                          18          This is Defendant’s fifth request for a continuance.

                                                          19          The Defendant, EDGAR ANTONIO CASAHONDA, through undersigned

                                                          20 counsel, Steven P. Sherick, of Sherick & Bleier, PLLC, hereby moves this Court for an

                                                          21 Order continuing the time now set for Trial (April 14, 2020) and for acceptance of a plea

                                                          22 (March 27, 2020), for not less than 90 days.

                                                          23          Defendant makes this Motion for the following reasons:
                                                          24
                                                                      1) Pretrial motions hearings have been scheduled for evidentiary hearings on
                                                               Case 4:17-cr-01904-CKJ-LCK Document 285 Filed 03/12/20 Page 2 of 3




                                                           1              March 25 and 26, April 27, 28 and 29. It is anticipated that additional legal
                                                                          briefing may need to occur after conclusion of the evidentiary hearings. Once
                                                           2              briefing is completed it is anticipated that the Magistrate Judge will prepare a
                                                                          Report and Recommendation for the District Court’s review. Thereafter,
                                                           3              counsel would need an opportunity to file any objections he or she may have
                                                                          to the Report and Recommendation before the District Judge’s final ruling(s)
                                                           4
                                                                          on the motions.
                                                           5
                                                                       2) Assistant U.S. Attorney, Angela Woolridge, has been contacted and has stated
                                                           6              she has no objection to this request.

                                                           7           3) All other remaining attorneys for other defendants join in this request.

                                                           8          For the foregoing reasons, the Defendant respectfully requests that the dates

                                                           9 indicated herein are continued for no less than ninety days.

                                                          10                 RESPECTFULLY SUBMITTED this 112th day of March, 2020.
SHERICK & BLEIER, PLLC.

                    (520) 318-3939 • FAX (520) 318-0201
                      2 E. Congress Street, Suite 1000




                                                          11
                                                                                                  SHERICK & BLEIER, PLLC
                           Tucson, Arizona 85701




                                                          12
                                                                                                  /s/ Steven P. Sherick
                                                          13                                      _________________________________
                                                                                                  Steven P. Sherick
                                                          14                                      Counsel for Defendant

                                                          15 Original of the foregoing filed
                                                               this date with the Clerk of the
                                                          16 U.S. District Court.

                                                          17
                                                             A copy of the foregoing delivered
                                                          18 electronically this date to:

                                                          19 Angela W Woolridge
                                                             U.S. Attorney’s Office
                                                          20 405 W. Congress, 4800
                                                             Tucson, Arizona 85701
                                                          21
                                                               Mark Edward Evans, evanslawtucson@gmail.com
                                                          22 for Jose Rodriguez San Miguel

                                                          23 Kristian H. Salter, kristian.salter@gmail.com
                                                               for Jesus De La Cruz Moreno;
                                                          24
                                                               Case 4:17-cr-01904-CKJ-LCK Document 285 Filed 03/12/20 Page 3 of 3




                                                           1 Ramiro Flores, abogadoflores@msn.com
                                                               for Cesar Ernesto Lorea Rubio;
                                                           2
                                                               Homero Torralba, torralbalaw@gmail.com
                                                           3 for Francisco Fabian Alexis Romero

                                                           4
                                                             Jose Robles, jhrobleslaw@outlook.com
                                                           5 for Antonio Adrian Nieto Macias

                                                           6 Peter Byrne Keller, yumacrim1@gmail.com
                                                               for Martin Flores
                                                           7

                                                           8

                                                           9

                                                          10
SHERICK & BLEIER, PLLC.

                    (520) 318-3939 • FAX (520) 318-0201
                      2 E. Congress Street, Suite 1000




                                                          11
                           Tucson, Arizona 85701




                                                          12

                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24
